Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an electronic cigarette atomization core, comprising an atomizing core body (1) comprising a heat insulating bracket (14) sleeved outside an e-liquid storage chamber (11) and a heating chamber (13) accommodating a heating element (12) for thermally insulating the e-liquid storage chamber (11) when the heating element (12) is abutted against an outer wall of one end of the e-liquid storage chamber (11) and generates heat for transferring heat to the e-liquid in the e-liquid storage chamber (11) to atomize e-liquid; wherein
Claim 1 recites, the e-liquid storage chamber (11) and the heating chamber (13) are disconnected to each other; an e-liquid reservoir (15) axially defined in the atomizing core body (1) with the e-liquid storage chamber (11) formed in the e-liquid reservoir (15), comprising an open end, and the heating element (12) being abutted against an outer end wall of the e-liquid reservoir (15) opposite to the open end; and wherein an end of the heat insulating bracket (14) opposite to the heating element (12) is an open end and is connected with a first fixing member (141), and one end of the first fixing member (141) is abutted against the e-liquid reservoir (15) and an end wall of an open end of the heat insulating bracket (14), respectively; the other end of the first fixing member (141) is 

Claim 16 recites, wherein an e-liquid reservoir (15) is axially defined in the atomizing core body (1), and the e-liquid reservoir (15) comprises an open end, the e-liquid storage chamber (11) is formed in the e-liquid reservoir (15) and adjacent to the open end of the e-liquid reservoir (15), and the heating chamber (13) is formed in the e-liquid reservoir (15) and is positioned opposite to the open end of the e-liquid reservoir (15), a partition plate (151) for isolating the e-liquid storage chamber (11) and the heating chamber (13) is defined in the e-liquid reservoir (15), and the heating element (12) is in a spiral shape and is abutted against an inner end wall of the e-liquid reservoir (15) opposite to the open end.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896